DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al (US 7,730,752) in view of Chung (US 2003/0231100).  Yoshitake discloses an engine starting device comprising: 
a portable unit 14 which can be carried by a driver, and in which a transmitting unit capable of transmitting an ID code inherent to a vehicle is arranged (“The transponder key 14 contains a transponder unit in a top portion 14h thereof that contains the user ID code to be read out by the ECU 3 when the transponder key 14 is located near, in cases where battery shutoff of the portable device 7 occurs. In alternative embodiment, a transponder unit with a transponder function may be built into the portable device 7 instead of the transponder key 14.” – column 12, lines 31-48); 
a control unit 6 which includes a substrate 3 on which a receiving unit 3R capable of receiving the ID code transmitted from the transmitting unit, and a determination unit 3F configured to determine whether the ID code received by the receiving unit is a pre-registered legitimate ID are formed ; 

a regulation unit 2A which is configured to regulate a rotational operation of the operation knob 1d, and which is configured to release a rotation-regulated state of the operation knob 1d on condition that the ID code received by the receiving unit is determined a legitimate ID by the determination unit (“In step S7, the first actuator 4A and the second actuator 4B operate to move the tip end portion 2t of the first stopper member 2A engaging with the engagement hole 1b from the second position b to the third position c and to move the tip end portion 2t' of the second stopper member 2B to the retracted position y away from the lock bar 1C. Therefore, the mechanical key 1A is released from the first stopper member 2A, and the lock bar 1C is released from the second stopper member 2B. In this state, the mechanical key 1A can be pulled out from the key hole 1B or can be pressed down and be rotated from the III position to the II position. Also, the mechanical key 1A can be pulled out from the key hole 1B with the mechanical key 1A rotated to the II position. The mechanical key 1A can be rotated or pulled out because the rider who has unlocked the theft prevention apparatus A is carrying the specified portable device 7 or the transponder key 14. In other words, the rider who is not carrying the portable device 7 or the transponder key 14 cannot pull out or rotate the mechanical key 1A.” – column 13, line 60 – column 14, line 11);
wherein the main body part, the control unit and the regulation unit are integrally formed to configure an integral unit.
Yoshitake fails to explicitly disclose the control unit and regulation unit being arranged at opposite side parts of the main body.  Chung teaches an engine starting device for a vehicle comprising a 
With regard to claim 5, While Chung teaches the control unit and regulation unit as being disposed on opposite sides to one another the regulation unit is disposed on and attached to the left 
With regard to claims 2 and 6, Yoshitake discloses wherein the operation knob 1 is configured to be rotationally operated to a lock position at which the bar-shaped handle provided to the vehicle is to be locked, in addition to the off position and the on position, and the main body part is provided with a lock bar which protrudes to lock the bar-shaped handle of the vehicle when the operation knob is rotationally operated to the lock position:
“Turning now to FIG. 1, a theft prevention apparatus A according to a first embodiment includes a lock device 1 having a cylinder lock portion, a controller 6, and a portable device 7 carried by a rider. The lock device 1 includes a mechanical key 1A, a first stopper member 2A configured to restrict a rotational operation and a pull-out operation of the mechanical key 1A, a first actuator 4A configured to actuate the first stopper member 2A, a second stopper member 2B configured to restrict a protruded operation and a retracted operation of a lock bar 1C, a second actuator 4B configured to actuate the second stopper member 2B, and the lock bar 1C that is attached to a movable part (steering shaft) side of a vehicle body of the motorcycle B and is configured to be engageable with a fixed part (head pipe) 20 side of the vehicle body so as to lock rotation of a handle Hn (see FIG. 18). This arrangement is merely exemplary, and the lock bar 1C may alternatively be attached to the fixed part side of the vehicle body and be configured to be engageable with the movable part side of the vehicle body.” 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake and Chung, as applied to claims 1, 2, and 5-7 above, and further in view of Tsuruta (USPN 8,511,121).  Though Yoshitake discloses the portable unit as including a battery as well as an alternate portable unit to be used when the battery of the portable unit is shut off, Yoshitake and Chung fail to explicitly disclose the portable unit as having a battery and the control unit as including an immobilizer function.  Tsuruta teaches:
“The electronic key system 3 also includes an immobilizer system 26, which is installed in the vehicle 1. The immobilizer system 26 verifies the electronic key 2 through a communication system, which differs from that used for the smart communication. The immobilizer system 26 performs, for example, radio frequency identification (REID) through near-field wireless communication (hereinafter referred to as immobilizer communication). The immobilizer system 26 includes an immobilizer ECU 27, which controls the immobilizer system 26. The immobilizer ECU 27 is connected to the verification ECU 5 by the in-vehicle LAN 10. The immobilizer ECU 27 is connected to a coil type immobilizer antenna 28, which serves as a vehicle side antenna for the immobilizer system 26. The immobilizer antenna 28 is arranged, for example, near the engine switch 19 and receives LF band signals. 
“The immobilizer system 26 further includes a transponder 29, which is installed in the electronic key 2. The ID of the electronic key 2 is registered in the transponder 29. Drive radio waves Skd transmitted from the immobilizer antenna 28 activates the transponder 29. Then, the transponder 29 transmits an immobilizer signal Str that includes a transponder code (key code), which is its unique code, to the vehicle 1. The immobilizes ECU 27 receives the immobilizer signal Str with the immobilizer antenna 28 and permits engine starting when immobilizer verification with the immobilizer signal Str is successful. The near-field wireless communication 
“The driver pushes the engine switch 29 to start the engine 18. When the engine switch 19 is pushed, if either one of in-vehicle verification and immobilizer verification is successful, the engine ECU 20 starts the engine 18. The electronic key 2 is driven by a battery. Thus, when the battery is drained, the electronic key 2 cannot perform smart communication. However, as long as ID verification, which is performed through near-field wireless communication, is successful, the engine 18 can be started even if the battery of the electronic key 2 is drained.” 
- Column 4, line 45 – Column 5, line 18
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steerage locking system of Yoshitake and Chung with the teaching of Tsuruta so as to include an immobilizer to allow for the key and ignition system to function in both a “smart” manner and to function even when the battery is drained without the need of another device.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake and Chung, as applied to claims 1, 2, and 5-7 above, and further in view of Nakayama et al (JP 2004-1642).  Yoshitake and Chung fail to disclose the claimed structure of the handle bracket.  Nakayama teaches a motorcycle similar to that of Yoshitake, including an engine starting device having a main body part 77 that is fixed to a handle bracket 13 provided at a center portion of a bar-shaped handle 18 of the motorcycle, 
wherein, with regard to claims 9 and 10, the handle bracket 13 is formed with a protrusion at the center portion of the bar-shaped handle 18, and the main body part 77 is fixed to the protrusion (see marked up figure below);


wherein, with regard to claims 11 and 12, the handle bracket 13 is formed with a pair of protrusions at the center portion of the bar- shaped handle 18, and the main body part 77 is fixed to the pair of protrusions;
wherein, with regard to claims 13 and 14, when in combination with the Yoshitake and Chung references above, one of the pair of protrusions of Nakayama is adjacent to the regulation unit, and the other of the pair of protrusions is adjacent to the control unit, those units being disposed at lateral sides of the main body part;
wherein, with regard to claims 15 and 16, when in combination with the Yoshitake and Chung references above, one of the pair of protrusions is adjacent to the regulation unit in a direction orthogonal to the bar handle, and the other of the pair of protrusions is adjacent to the control unit in the direction orthogonal to the bar handle (in this regard, the fegulation unit and the control unit taught by Chung would be adjacent to the protrusions both in a longitudinal direction of the vehicle and a height direction of the vehicle, both directions being orthogonal to the bar handle of the vehicle, which extends in a widthwise direction of the vehicle);
wherein, with regard to claims 17 and 18, when in combination with the Yoshitake and Chung references above, at least a part of one of the pair of protrusions overlaps with the regulation unit in a direction orthogonal to the bar handle, and at least a part of the other of the pair of protrusions overlaps with the control unit in the direction orthogonal to the bar handle (see rejection of claims 15 and 16 above; the protrusions of Nakayama overlap with almost an entirety of the main body part of the engine starting device 77.  It is therefore deemed obvious to expect the protrusions to overlap with the claimed units that are disposed laterally of the main body part).


    PNG
    media_image1.png
    755
    635
    media_image1.png
    Greyscale

.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. In reviewing the art of record, primarily the Yoshitake reference with regard to the claim amendments, the term “handle bracket”, without further structural detail defining it, is broad enough to be read upon by the meter panel of Yoshitake.  A bracket is generally considered to mean a support of some means.  The meter panel may be considered to be a bracket in that it supports the engine starting device and the meters of Yoshitake.  As seen in Fig. 6, the meter panel 17 is disposed at the center of the handle bar Hn.  Even should Applicant wish to further argue this point, the cited reference JP 2004001642 given to Nakayama et al also teaches a bracket fixed to a center of a handle bar, said bracket holding the engine starting device of the vehicle of the reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616